Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 1 of 8




                     EXHIBIT “A”
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 2 of 8



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                    CASE NO: 19-CV-80825-DMM

   JENNIFER QUASHA, on behalf of her
   son, H.Q., a minor

          Plaintiffs

   vs.

   CITY OF PALM BEACH GARDENS, FLORIDA

         Defendants
   _______________________________________/

            PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT

          COMES NOW, Plaintiff, JENNIFER QUASHA, on behalf of her son, H.Q., by and

   through undersigned counsel, and pursuant to Rule 33 of the Federal Rules of Civil Procedure,

   hereby directs Defendant, CITY OF PALM BEACH GARDENS, FLORIDA to answer the

   following interrogatories, separately and fully, in writing and under oath on or before thirty (30)

   days from the date of service thereof.

                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 4, 2019, a true and correct copy of the foregoing

   was served electronically to the attorney of record listed in the service list.


                                                          /s/ Matthew W. Dietz
                                                          Matthew W. Dietz, Esq.
                                                          Fla. Bar No.: 0084905
                                                          DISABILITY INDEPENDENCE GROUP, INC.
                                                          2990 Southwest 35th Avenue
                                                          Miami, Florida 33133
                                                          T: (305) 669-2822/ F:(305) 442-4181
                                                          mdietz@justdigit.org
                                                          aa@justdigit.org
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 3 of 8
                                                    Quasha v. City of Palm Beach Gardens, FL
                                                                 Case No.: 19-cv-80825-DMM
                                                                                  Page 2 of 7



                                        SERVICE LIST

    E. BRUCE JOHNSON
    FLA. BAR NO. 262137
    SCOTT D. ALEXANDER
    FLA. BAR NO. 057207
    JOHNSON, ANSELMO, MURDOCH,
    BURKE, PIPER & HOCHMAN, P.A.
    2455 East Sunrise Boulevard, Suite 1000
    Fort Lauderdale, FL 33304
    T: 954/463-0100/ F: 954/463-2444
    Johnson@jambg.com
    Young@jambg.com
    Alexander@jambg.com
    Blanca@jambg.com

    Attorneys for Defendant




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 4 of 8
                                                          Quasha v. City of Palm Beach Gardens, FL
                                                                       Case No.: 19-cv-80825-DMM
                                                                                        Page 3 of 7

                                              DEFINITIONS

          1.      “Defendant,” “CITY” or “PALM BEACH GARDENS,” means Defendant, CITY
   OF PALM BEACH GARDENS, FLORIDA, including all predecessors and/or successors,
   subsidiaries, divisions, and related or affiliated organizations, as well as any past or present
   member, director, officer, agent, employee, counsel, investigator or any other person or entity
   (apparently or actually) representing or acting for or on its behalf.

           2.     “Plaintiff,” or “QUASHA,” means Plaintiff, JENNIFER QUASHA, on behalf of
   her son, H.Q, including all agents, brokers, attorneys and/or and related or affiliated persons,
   agents, employees, counsel, investigators or any other person or entity (apparently or actually)
   representing or acting for or on her behalf or H.Q.’s behalf.

          3.      “PBGYAA” means the Palm Beach Gardens Youth Athletic Association, including
   all predecessors and/or successors, subsidiaries, divisions, leagues, and related or affiliated
   organizations, as well as any past or present member, director, officer, volunteer, agent, employee,
   counsel, or any other person or entity (apparently or actually) representing or acting for or on its
   behalf

          4.      "You" or "Your" includes Defendant and all predecessors and/or successors,
   subsidiaries, divisions, and related or affiliated organizations, as well as any past or present
   member, director, officer, agent, employee, counsel, investigator or any other person or entity
   (apparently or actually) representing or acting for or on its behalf. This specifically includes all
   members of the CITY OF PALM BEACH GARDENS, FLORIDA’s, employees, agents,
   attorneys, and managers.

          5.     "Person" or "Persons" means any natural person or other legal entity, including
   without limitation any corporation, partnership, business, trust, agency, joint venture, or
   governmental organization, department or entity.

           6.     "Communication" means an instance in which words or information are transferred
   or transmitted between two or more persons by whatever manner or means, and regardless of how
   or by whom the communication was initiated, including, but not limited to, written or electronic
   correspondence, telephonic or in-person conversation, memoranda, manuals, notices, instructions,
   meetings, requests, demands, and conferences.

          7.       "Document" or "documents" are defined to be synonymous in meaning and equal
   in scope to the usage of the term "documents" in Fed. R. Civ. P. 34(a) and include(s) the term
   "writing.'' Unless the producing party demonstrates undue burden or other grounds sufficient to
   meet the requirements of Fed. R. Civ. P. 26(c), electronic mail is included within the definition of
   the term “document." It also means and refers to all originals, copies, duplicates, drafts,
   reproductions or other recordings of any written, graphic or other matter, whether inscribed by
   hand or by mechanical, electronic, photographic, video, phonic or any other means, including, but

    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 5 of 8
                                                            Quasha v. City of Palm Beach Gardens, FL
                                                                         Case No.: 19-cv-80825-DMM
                                                                                          Page 4 of 7

   not limited to, correspondence, ledgers, journals, drawings, papers, books, accounts, photographs,
   objects, telegrams, notes, memoranda, intra-office communications, reports, studies, projects,
   analyses, contracts, licenses, agreements, books of account, manuals, instructions, vouchers,
   invoices, receipts, working papers, file folders, labels or jackets, drafts, statistical records, tax
   returns and work papers, calendars, appointment books, diaries, time sheets or logs, job or
   transaction files, bills, statements, agendas, minutes, bulletins, notices, computer runs, pamphlets,
   lists, brochures, periodicals, charts, indices, bank records or statements, canceled checks, check
   receipt journals, accounting or financial statements, microfilm, microfiche, video, audio or
   computer tape or disks, data processing cards or programs, computerized records, electronic mail,
   electronically stored or computerized information and data stored on hard drives, floppy disks,
   compact discs, laptop computers, back-up storage devices, or handheld electronic devices, and any
   other "writing" of any nature and any other mechanical recording or reproduction of any sound or
   visual image of any nature. Every draft or preliminary form of a document and every copy bearing
   notations or marks not found on the original or other copies constitutes a separate document for
   identification and production.

          8.      "Identify" when referring to a person means that you shall set forth, to the extent
   known, the person's full name, present or last known address, and, when referring to a natural
   person, their present or last known place of employment. Once a person has been identified in
   accordance with this paragraph, only the name of that person need be listed in response to
   subsequent discovery requesting the identification of that person.

            9.     "Identify" when referring to documents means (l) the type of document; (2) the
   general subject matter; (3) the date of the document; and (4) author(s), addressee(s), recipient(s),
   or, alternatively to produce the document.

           10.     The present tense includes the past and future tenses. The singular includes the
   plural, and the plural includes the singular. "All" means "any and all;" "any" means "any and all."
   "Including" means "including but not limited to." "And" and "or" encompass both “and” and “or”.
   Words in the masculine, feminine or neutral form shall include each of the other genders.

         11.    “Policy or Practice” means any official or unofficial policy, custom or practice,
   whether mandatory or discretionary, and is not limited to formal written procedures.

             12.    For the purposes of this document, a “reasonable accommodation,” or any variant
   of it, is a change, exception, modification or adjustment to “rules, practices, or services”, as defined
   by the Americans with Disabilities Act that may be necessary for a person with a disability to have
   an equal opportunity to use and enjoy a program, premises, or services of a governmental facility.




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 6 of 8
                                                         Quasha v. City of Palm Beach Gardens, FL
                                                                      Case No.: 19-cv-80825-DMM
                                                                                       Page 5 of 7



                                       INTERROGATORIES

      1. Please state the name, employment, and address of each person who responded to these
         interrogatories.
   ANSWER:




      2. Please state the name, address and telephone number of each person with knowledge of the
         events in the complaint in this lawsuit, and for each person, please state the knowledge that
         each person has relating to the events in this lawsuit.
   ANSWER:




      3. Please state the name, address and telephone number for the person who provided the City
         of Palm Beach Gardens information related to H.Q. dining habits in the cafeteria at his
         school.


   ANSWER:




      4. Please state each federal grant the City of Palm Beach Gardens received as either the main
         grantee or as a sub-recipient, and for each grant, please state the name of the grant, the
         grant number, and the agency that provided the grant.
   ANSWER:




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 7 of 8
                                                        Quasha v. City of Palm Beach Gardens, FL
                                                                     Case No.: 19-cv-80825-DMM
                                                                                      Page 6 of 7

      5. Please state all reasonable accommodations requested relating to allergies from 2015 to the
         present to the Defendant for any programs and activities of the Defendant, and include the
         date of the request, the requestor, the request that was made, and the resolution to the
         request.
   ANSWER:




      6. Please state all reasonable accommodation requests relating to programs and activities in
         the City of Palm Beach Gardens parks from 2015 to the present, including, but not limited
         to programs in conjunction with the PGBGYAA, , and include the date of the request, the
         requestor, the request that was made, and the resolution to the request.
   ANSWER:




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 9:19-cv-80825-DMM Document 31-1 Entered on FLSD Docket 10/22/2019 Page 8 of 8
                                                     Quasha v. City of Palm Beach Gardens, FL
                                                                  Case No.: 19-cv-80825-DMM
                                                                                   Page 7 of 7


   I HAVE READ THE FOREGOING ANSWERS TO INTERROGATORIES AND DO
   SWEAR THAT THEY ARE TRUE AND CORRECT TO THE BEST OF MY
   KNOWLEDGE AND BELIEF.


                                                           ______________________________
                                                           AFFIANT

   STATE OF __________________
   COUNTY OF ________________


          On the _____ day of _________________, 2019, before me personally came,
   ______________________ known to me or who produced a drivers license, to be the individual
   described in, and who executed the foregoing instrument, and she acknowledged to me that she
   executed the same.

   My commission expires:




                                                           ______________________________
                                                           NOTARY PUBLIC
                                                           ______________________________
                                                           Printed Name of Notary




    DISABILITY INDEPENDENCE GROUP, INC. * 2990 Southwest 35th Avenue * Miami, Florida 33133
